Exhibit 10.2

 



AMENDMENT NO. 2 TO

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

THIS AMENDMENT NO. 2 TO CHANGE IN CONTROL SEVERANCE AGREEMENT (“Amendment”) is
made as of the 22nd day of May, 2019, by and between _________ (“Executive”) and
MID PENN BANCORP, INC. (the “Company”).

 

WITNESSETH

 

WHEREAS, the Company and the Executive entered into a Change in Control
Severance Agreement dated November 1, 2016, which was amended on August 31, 2018
(as the same may be amended from time to time, the “Agreement”); and

 

WHEREAS, the Company and the Executive desire to further amend the Agreement as
described herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

1.       Section 2.1(a) of the Agreement is hereby amended to increase the
amount of the lump sum cash payment from 2.0 times to 2.5 times your highest
annual base salary in effect during the 12 months preceding the date of your
termination of employment.

 

2.       In all other respects, the Agreement shall remain in full force and
effect as amended hereby.

 

IN WITNESS WHEREOF, the parties, each intending to be legally bound, have
executed this Amendment as of the date, month and year first above written.

 

ATTEST:  MID PENN BANCORP, INC.                        By:                      
WITNESS:  EXECUTIVE                    

